DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 11/20/2018. Claims 1-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 11/20/2018 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 20130022430 A1, hereinafter ”Anderson”).
Regarding claims 1, 11 and 16, Anderson (Figs. 4-6) discloses a system for continuously conveying agricultural product (harvester 12), comprising: at least one autonomous grain cart (the grain carts as shown in FIGS. 2-7, paragraph [0028]) configured to receive agricultural product from an agricultural vehicle (vehicle 12), wherein the agricultural vehicle (see paragraph, vehicle 12) comprises a header (see paragraph [0021]) configured to harvest the agricultural product from a field (see paragraph [0030] “Without limitation material source vehicle 12 could be a self-propelled forage harvester”), wherein each autonomous grain cart of the at least one autonomous grain cart has a width less than or equal to a distance from an end of the header of the agricultural vehicle to a lateral side of the agricultural vehicle, wherein the end and the lateral side are on a same longitudinal side of a lateral centerline of the agricultural vehicle (As shown below in the reproduced and annotated Fig. 4), 

    PNG
    media_image1.png
    324
    431
    media_image1.png
    Greyscale

 wherein each autonomous grain cart) of the at least one autonomous grain cart (the grain carts as shown in FIGS. 2-7, paragraph [0028]) comprises: a controller (see paragraph [0033] “The position, orientation and other state variables associated with vehicles 12 and 18 may be obtained by a variety of sensor combinations and placements that send information to communicative controllers 26 and 30”), comprising a processor one or more processors and a memory one or more memory devices (see paragraph [0002] communicative controller 26 may control functions of material source vehicle 12”); 
a drive system communicatively coupled to the controller, wherein the controller is configured to instruct the drive system to propel the autonomous grain cart (see paragraph [0030] “Without limitation material source vehicle 12 could be a self-propelled forage harvester”); and 
a steering system communicatively coupled to the controller, wherein the controller is configured to instruct the steering system to steer the autonomous grain cart (see paragraphs [0023]-[0024] “The power supplied to wheels 40 as well as steering allows communicative controller 30 to send signals that coordinate the backing operation of material receiving vehicle 18”).

Regarding claim 2, Anderson (Figs. 4-6) discloses wherein each autonomous grain cart (the grain carts as shown in FIGS. 2-7, paragraph [0028]) comprises a location device communicatively coupled to the controller (see paragraph [0033] “The position, orientation and other state variables associated with vehicles 12 and 18 may be obtained by a variety of sensor combinations and placements that send information to communicative controllers 26 and 30”), wherein the location device is configured to determine a location of the autonomous grain cart (the grain carts as shown in FIGS. 2-7, paragraph [0028]).

Regarding claim 3, Anderson (Figs. 4-6) discloses wherein the controller of each autonomous grain cart (the grain carts as shown in FIGS. 2-7, paragraph [0028]) is configured to determine an expected location of the agricultural vehicle (harvester 12) based at least in part on a harvesting map  for the agricultural vehicle (harvester 12).

Regarding claim 4, Anderson (Figs. 4-6) discloses wherein the harvesting map (see paragraph [002] “Crop residue such as straw from the threshing section proceeds through a straw chopper and out the rear of the combine”) comprises expected locations of the agricultural vehicle (harvester 12) at various times.

Regarding claim 5, Anderson (Figs. 4-6) discloses wherein the controller of each autonomous grain cart (the grain carts as shown in FIGS. 2-7, paragraph [0028]) is configured to update the expected location of the agricultural vehicle (harvester 12) based at least in part on the location of the agricultural vehicle (harvester 12), a speed of the agricultural vehicle (see paragraph [0005] “… a towed vehicle relative to a discharge auger of a harvester as the harvester is harvesting grain at a normal operating speed. The high speeds of both the harvester and the carts would require split second adjustments and when added to varying field conditions such as ruts and moisture, ….”, or a combination thereof.

Regarding claim 6, Anderson (Figs. 4-6) discloses wherein the controller of each autonomous grain cart (the grain carts as shown in FIGS. 2-7, paragraph [0028]) is configured to determine a route [[(80)]] to the expected location of the agricultural vehicle (harvester 12) based at least in part on the expected location of the agricultural vehicle (harvester 12) and the location of the autonomous grain cart (the grain carts as shown in FIGS. 2-7, paragraph [0028]).

Regarding claim 7, Anderson (Figs. 4-6) discloses wherein the controller of each autonomous grain cart (the grain carts as shown in FIGS. 2-7, paragraph [0028]) is configured to update the route (see paragraph [0020] “… source vehicle 12 so that material can be transferred to towed material direction 28 and towed material containers 22 and 24 are going in the same direction, which is a reverse direction to their normal direction of travel”) to the expected location of the agricultural vehicle (harvester 12) based at least in part on a location of each autonomous grain cart (the grain carts as shown in FIGS. 2-7, paragraph [0028]) of the at least one autonomous grain cart (the grain carts as shown in FIGS. 2-7, paragraph [0028]), terrain along the route (see paragraph [0022] “Additionally, communicative controller 26 may control functions of material source vehicle 12, such as the preclusion of, or warning to an operator against, a sharp turn toward material receiving vehicle 18”), or a combination thereof.

Regarding claim 8, Anderson (Figs. 4-6) discloses wherein each autonomous grain cart (the grain carts as shown in FIGS. 2-7, paragraph [0028]) comprises a communication device (see paragraph [0002] communicative controller 26 may control functions of material source vehicle 12”) communicatively coupled to the controller (see paragraph [0033] “… placements that send information to communicative controllers 26 and 30”), wherein the communication device is configured to send signals to and receive signals from a corresponding communication device (see paragraph [0023] “The communication link allows communicative controller 30 to send control signals to towed material container 22 so that the backing of material receiving vehicle 18 can be accomplished in coordination with material source vehicle 12”) of another autonomous grain cart of the at least one autonomous grain cart (see paragraph [0030] “material receiving vehicle 18 could be an agricultural tractor and one or more grain carts having one or more axels”).

Regarding claim 9, Anderson (Figs. 4-6) wherein each autonomous grain cart (the grain carts as shown in FIGS. 2-7, paragraph [0028]) comprises a communication device communicatively coupled to the controller (see paragraph [0033] “… placements that send information to communicative controllers 26 and 30”), wherein the communication device is configured to send signals to and receive signals from a communication device (see paragraph [0023] “The communication link allows  of the agricultural vehicle (harvester 12).

Regarding claim 10, Anderson (Figs. 4-6) discloses wherein each autonomous grain cart one or more sensors communicatively coupled to the controller (see paragraph [0033] “The position, orientation and other state variables associated with vehicles 12 and 18 may be obtained by a variety of sensor combinations and placements that send information to communicative controllers 26 and 30”).

Regarding claim 12, Anderson (Figs. 4-6) discloses one or more sensors (see paragraph [0033]), wherein the one or more sensors comprise: a terrain sensor configured to output a signal indicative of at least one property of terrain proximate to the autonomous grain cart; a speed sensor configured to determine a speed of the autonomous grain cart; a weight sensor configured to determine a weight of at least the grain within the autonomous grain cart; a fill sensor configured to determine a depth of the grain within the grain cart; or a combination thereof. [0033] The position, orientation and other state variables associated with vehicles 12 and 18 may be obtained by a variety of sensor combinations and placements that send information to communicative controllers 26 and 30. Sensed data may be combined with known geometry of vehicle elements to calculate positions of edges, wheels, drawbars, etc. as part of the implementation of the present invention. 

Regarding claim 13, Anderson (Figs. 4-6) discloses a location device (see paragraph [0020] “… source vehicle 12 so that material can be transferred to towed material containers 22 and 24 while material source vehicle 12 is moving in a forward direction 28 and towed material containers 22 and 24 are going in the same direction, which is a reverse direction to their normal direction of travel”) configured to determine a location of the autonomous grain cart (the grain carts as shown in FIGS. 2-7, paragraph [0028]).

Regarding claim 14, Anderson (Figs. 4-6) discloses a communication device (see paragraph [0023] “The communication link allows communicative controller 30 to send control signals to towed material container 22 so that the backing of material receiving vehicle 18 can be accomplished in coordination with material source vehicle 12”) configured to send signals to and receive signals from a corresponding communication device (see paragraph [0023] “The communication link allows communicative controller 30 to send control signals to towed material container 22 so that the backing of material receiving vehicle 18 can be accomplished in coordination with material source vehicle 12”) of another autonomous grain cart (the grain carts as shown in FIGS. 2-7, paragraph [0028]).

Regarding claim 15, Anderson (Figs. 4-6) discloses a communication device configured to send signals to and receive signals from a communication device (see paragraph [0023] “The communication link allows communicative controller 30 to send control signals to towed material container 22 so that the backing of material receiving vehicle 18 can be accomplished in coordination with material source vehicle 12”) of the agricultural vehicle (harvester 12).

Regarding claim 17, Anderson (Figs. 4-6) discloses wherein the controller of each autonomous grain cart is configured to determine a route to the agricultural product storage tank, based at least in part on a location of the autonomous grain cart and a location of the agricultural product storage tank (see paragraph [0020] “… source vehicle 12 so that material can be transferred to towed material containers 22 and 24 while material source vehicle 12 is moving in a forward direction 28 and towed material containers 22 and 24 are going in the same direction, which is a reverse direction to their normal direction of travel”) and at least ¶ [0024]-[0025].

Regarding claim 18, Anderson (Figs. 4-6) discloses wherein the controller of each autonomous grain cart (the grain carts as shown in FIGS. 2-7, paragraph [0028]) is configured to update the route to the agricultural product storage tank based at least in part on locations of each autonomous grain cart of the plurality of autonomous grain carts, terrain along the route, or a combination thereof (see paragraph [0020] “… source vehicle 12 so that material can be transferred to towed material containers 22 and 24 while material source vehicle 12 is moving in a forward direction 28 and towed material containers 22 and 24 are going in the same direction, which is a reverse direction to their normal direction of travel”) and at least ¶ [0022], [0024].

Regarding claim 19, Anderson (Figs. 4-6) discloses wherein the controller of each autonomous grain cart is configured to position the autonomous grain cart behind one or more other autonomous grain carts of the plurality of autonomous grain carts (the grain carts as shown in FIGS. 2-7, paragraph [0028]), wherein one of the one or more other autonomous grain carts is in position to receive the agricultural product from the agricultural vehicle (harvester 12, see Figs. 2-7, paragraph [0028]).

Regarding claim 20, Anderson (Figs. 4-6) discloses wherein the controller of each autonomous grain cart is configured to position the autonomous grain cart behind one or more other autonomous grain carts of the plurality of autonomous grain carts, wherein one of the one or more other autonomous grain carts is in position to deliver the agricultural product to the agricultural product storage tank (see paragraph [0020] “… source vehicle 12 so that material can be transferred to towed material containers 22 and 24 while material source vehicle 12 is moving in a forward direction 28 and towed material containers 22 and 24 are going in the same direction, which is a reverse direction to their normal direction of travel”) and at least ¶ [0024]-[0025].

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663                                                                                                                                                                                            
/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663